UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK a :

consseeeeecnasenecnneceeseennees ae | a

LILIANA CHRISTENSEN, FATMIR : : | | - ( t -{ q

BUJUPAJ, and ALEKO NUKU, :
Plaintiffs,

v ORDER

GW ASSOCIATES OF NY INC., d/b/a The
Marina Grille; WILLY RAY WINE CORP.
d/b/a The Gnarly Vine; JENNIFER O’LEARY;
and WILLIAM LEON,

Defendants.

 

18 CV 5798 (VB)

By Order dated November 18, 2019, to be filed separately, the Court amended its May
15, 2019, Order approving the parties’ settlement agreement and dismissing the case with
prejudice, to clarify the Court retains jurisdiction to enforce the terms of the settlement.

Accordingly, it is hereby ORDERED:

l, Plaintiffs’ anticipated motion to enforce the settlement agreement is due
December 2, 2019.

2. Defendants’ opposition is due December 16, 2019,
3. Plaintiffs’ reply, if any, is due December 23, 2019.

Dated: November 18, 2019
White Plains, NY SO ORDERED:

Vir

Vincent L. Briccetti
United States District Judge

 
